Citation Nr: 1200966	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  07-10 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent from July 31, 2006, for right knee degenerative joint disease and meniscal degeneration.

2.  Entitlement to a disability rating greater than 10 percent from July 31, 2006, for left knee meniscal degeneration without tear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1990 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which awarded service connection for a right knee disability and assigned a 10 percent rating effective from April 12, 2005.  (By a May 2006 rating decision, the effective date for the award was changed to April 1, 2005.)  

In July 2006, the Veteran disagreed with the disability rating assigned for his right knee and also filed a claim of service connection for a left knee disability secondary to his service-connected right knee.  Service connection for a left knee disability was initially denied by the RO in January 2007.  However, in a June 2008 decision by a decision review officer, service connection was awarded for degenerative changes of the left knee, secondary to the Veteran's service-connected right knee degenerative joint disease and meniscal degeneration.  The RO then re-characterized the disability at issue to include disability of both knees and a single 10 percent rating was continued with the re-characterization of the nature of the disability from July 31, 2006.  

In an October 2010 decision, the Board framed the issues on appeal as (1) entitlement to an initial disability rating greater than 10 percent from April 1, 2005, to July 31, 2006, for right knee degenerative joint disease and meniscal degeneration, and (2) entitlement to a rating higher than 10 percent from July 31, 2006, for bilateral knee disability.  In that decision, the Board denied the first matter and remanded the second for further development and re-adjudication.  

The issue of entitlement to a rating higher than 10 percent from July 31, 2006, for bilateral knee disability was again before the Board in July 2011 at which time the Board found that the agency of original jurisdiction (AOJ) had not fully complied with the Board's October 2010 remand orders.  In again remanding the matter for readjudication, the Board instructed the AOJ to make clear the nature of the service-connected left knee disability and to consider whether the Veteran was entitled to separate ratings for his left and right knee disabilities.  

In a September 2011 rating decision, the Appeals Management Center (AMC) awarded a separate 10 percent disability evaluation for mild medial meniscal degeneration, without tear, of the left knee, effective from July 31, 2006.  An SSOC was also issued that same month wherein entitlement to ratings greater than 10 percent from July 31, 2006, for disabilities of each knee was denied.  

In light of the procedural history and the assignment of a separate 10 percent rating for the Veteran's service-connected left knee disability, the Board has now characterized the issues on appeal as (1) entitlement to a disability rating greater than 10 percent from July 31, 2006, for right knee disability and (2) entitlement to a disability rating greater than 10 percent July 31, 2006, for left knee disability, as reflected on the title page of this decision.  

Further, as noted in the Board's previous decision, the Veteran was scheduled for a hearing with a member of the Board in September 2010; however, he failed to appear for his hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (d), (e) (2011).


FINDINGS OF FACT

1.  Since July 31, 2006, the Veteran's right knee disability has been manifested by subjective complaints of painful motion, weakness, and giving way, without functional loss equating to limitation of flexion to 60 degrees or limitation of extension to 5 degrees; there is no objective evidence of subluxation or lateral instability.

2.  The Veteran's left knee disability has been manifested by painful motion and weakness without functional loss equating to limitation of flexion to 60 degrees or limitation of extension to 5 degrees; there is no objective evidence of subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent from July 31, 2006, for right knee degenerative joint disease and meniscal degeneration have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 5261 (2011); VAOPGCPREC 23-97 (July 1, 1997).

2.  The criteria for an evaluation in excess of 10 percent for left knee meniscal degeneration without tear have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 5261 (2011); VAOPGCPREC 23-97 (July 1, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

At the outset, the Board notes that pursuant to its October 2010 remand, the Veteran was scheduled for a VA examination in December 2010.  That examination was cancelled because the Veteran failed to report and provided no explanation for his failure to report.  Accordingly, the Board finds that the Veteran has not presented good cause for his failure to report for the December 2010 VA examination.  "When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record."  38 C.F.R. § 3.655(b) (2011).  Here, because the Veteran's claims stem from his disagreement with the initial disability ratings assigned, the Veteran's claims will be adjudicated based on the evidence of record.  38 C.F.R. § 3.655(b).  

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  "Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2011).  Further, where the question for consideration is the propriety of the initial evaluation assigned, consideration of the appropriateness of staged ratings is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's right knee and left knee disabilities have been evaluated as 10 percent disabling under the hyphenated 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003-5261.  With diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2011).  The hyphenated DC in this case indicates that arthritis under 5003 is a service-connected disorder that has been rated based on a limitation of motion under DC 5261.  (The Board notes that the Veteran's right knee was previously evaluated under hyphenated DC 5261-5003, indicating that limitation of motion under DC 5261 is the service-connected disorder and that arthritis is a residual condition, and hyphenated DC 5010-5003, indicating that the disability of traumatic arthritis was to be rated as osteoarthritis.)  

Evidence relevant to the issues of entitlement to higher evaluations since July 31, 2006, for the Veteran's service-connected right and left knee disabilities consists of a July 30, 2007, VA examination report.  The record contains no other relevant medical or lay evidence dated during the applicable time period.  (A March 2008 VA treatment note is of record; that treatment, however, was for complaints of back pain.)  

Concerning his right knee, the Veteran presented to the VA examiner with complaints of weakness and stiffness, along with giving way approximately once every several months.  He complained of pain on a regular basis, with medication (Ultram) providing no relief for his symptoms.  The Veteran noted that he used Ultram only during flare-ups of his right knee pain, which occurred several times a month and lasted for several days.  The Veteran indicated that he worked as an electrician and reported difficulty climbing ladders, especially during a flare-up.  He further reported that his right knee pain was aggravated by walking up stairs and during weather changes.  The Veteran specifically denied fatigability, locking, swelling, heat, or redness.  He similarly denied any episodes of dislocation, recurrent subluxation, constitutional symptoms, or inflammatory arthritis.  He reported using a knee brace intermittently during a flare-up.  

With regard to his left knee, the Veteran complained of pain, weakness, and stiffness, but denied swelling, heat, redness, locking, instability, or giving way.  He also denied any frank flare-ups related to his left knee and stated that he did not take medication for his left knee symptoms.  His left knee symptoms were precipitated by activities such as climbing ladders and stairs.  Use of a crutch, brace, or cane was denied.  The Veteran also denied dislocation or recurrent subluxation

Upon physical examination of the right knee, the examiner found no evidence of swelling, pain on palpation, or erythema.  Active and passive range of motion testing produced no evidence of pain.  The Veteran's range of motion was noted to be from 0 to 150 degrees.  There was also no evidence of instability to the medical and lateral collateral ligaments or to the posterior and anterior cruciate ligaments.  McMurray's test was negative.  

Physical examination of the Veteran's left knee revealed no evidence of swelling, pain on palpation, or erythema.  Active and passive range of motion testing produced no evidence of pain.  The Veteran's range of motion was noted to be from 0 to 150 degrees.  There was also no evidence of instability to the medical and lateral collateral ligaments or to the posterior and anterior cruciate ligaments.  McMurray's test was unequivocal.  

The Board notes that in awarding a separate 10 percent rating for the Veteran's service-connected left knee, but denying ratings greater than 10 percent for either knee, the AOJ indicated that the Veteran's service-connected right and left knee disabilities were rated on the basis of painful motion in accordance with 38 C.F.R. § 4.59.  See Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991) (painful motion of a major joint caused by arthritis, established by x-ray, is deemed to be limited motion and entitled to the minimum 10 percent rating even though there is no actual limitation of motion).

The Board has considered whether the Veteran is entitled to ratings in excess of 10 percent from July 31, 2006, for either his right or left knee disability under the currently assigned DC 5003-5261, but finds that he is not.  Pursuant to DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint involved is not compensably disabling under the appropriate diagnostic codes, a rating of 10 percent is assignable for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  38 C.F.R. § 4.71a; see also Lichtenfels, supra.  

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows:  with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent. 38 C.F.R. § 4.71a, DC 5003.

Under DC 5260 (limitation of flexion), a noncompensable rating is assigned where flexion is limited to 60 degrees and a compensable (10 percent) evaluation is assigned where flexion is limited to 45 degrees.  Further, in order to obtain a compensable rating under DC 5261 (limitation of extension), extension limited to 10 degrees is required.  See VAOPGCPREC 9-2004 (Sept. 17, 2004) (where a veteran has both limitation of flexion and limitation of extension, the limitations must be rated separately to adequately compensate for functional loss associated with the knee disability).  

Here, the July 2007 examiner recorded the Veteran's range or motion as zero to 150 degrees bilaterally, which demonstrates a full range of extension and flexion of the right knee.  See 38 C.F.R. § 4.71a, Plate II (2011) (Full range of motion of the knee is from 0 to 140 degrees).  Accordingly, as compensable ratings under either DC 5260 or 5261 are not warranted in this case, ratings greater than the currently assigned 10 percent would not be warranted.  See 38 C.F.R. § 4.71a, DCs 5260, 5261; VAOPGCPREC 9-2004.  Further, as there is no evidence of incapacitating exacerbations, ratings greater than the currently assigned 10 percent would not be warranted under DC 5003.

The Board notes that VA's General Counsel has issued a precedential opinion that provides guidance concerning rating claims for knee disorders.  See VAOPGCPREC 23-97 (July 1, 1997).  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In VAOPGCPREC 23-97, VA's General Counsel held that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating must be based upon additional disability.  Under DC 5257, a 30 percent evaluation is for application when there is severe recurrent subluxation or lateral instability; a 20 percent rating is assignable for moderate disability; a 10 percent rating is assignable for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257 (2010).  

Here, there is no objective medical evidence of subluxation or lateral instability in either knee. Although during the July 2007 examination, the Veteran reported that his right knee gave way approximately once a month, the examiner found no evidence of instability and the Veteran denied any episodes of dislocation or recurrent subluxation.  Although the Veteran is competent to report that his knee gives way, the Board finds that as a lay person without the appropriate medical training and expertise, he is not competent to state that that symptom is indicative of true instability as opposed to some other patellofemoral dysfunction, especially in light of the VA examiner's finding that both knees were stable.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382   (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Further, although the Veteran had in April 2006 reported that his left knee would buckle frequently, on examination in 2007, he denied any left knee instability or giving way.  

Here, the Board finds more probative the July 2007 examination report finding no evidence of instability to the medical and lateral collateral ligaments or to the posterior and anterior cruciate ligaments.  Accordingly, separate ratings under DC 5257 are not warranted as the evidence fails to demonstrate recurrent subluxation or lateral instability of either knee.  See 38 C.F.R. § 4.71a, DC 5257.  

The Board has also considered whether the Veteran may be entitled to a higher rating under the following DCs applicable to disabilities of the knee:  (1) DC 5256 which pertains to disabilities involving ankylosis of the knee; (2) DC 5258 which provides for a 20 percent evaluation for dislocated semilunar cartilage "with frequent episodes of 'locking,' pain, and effusion into the joint"; and (3) DC 5262 which is used to evaluate impairments of the tibia and fibula.  38 C.F.R. § 4.71a, DCs 5256, 5258, 5262 (2011).  

There is no evidence of ankylosis of the right or left knee joint or any impairment of the tibia or fibula, bilaterally, to allow for application of DC 5256 or 5262.  Further, the evidence of record does not demonstrate any complaints of dislocated cartilage or episodes of locking or effusion.  Indeed, "locking" and episodes of dislocation were specifically denied during the July 2007 VA examination.  Accordingly, the Board finds that the evidence does not support a rating under DC 5258.

When an evaluation of a disability is based on limitation of motion and/or arthritis, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011).  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In that regard, the functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Further, pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Moreover, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran reported that he experienced flare-ups or his right knee symptomatology several times a month, lasting for several days.  He reported his main symptom to be pain.  He stated that he works as an electrician and that he finds it difficult to climb ladders.  He stated that both knees are aggravated by climbing stairs.  He reported weakness and stiffness, bilaterally, and giving way of his right knee once every several months.  He also reported intermittent use a brace on his right knee.  The Veteran denied fatigability.  Objective evidence failed to show any evidence of knee pain.  Indeed, there was no evidence of pain on palpation or evidence of swelling.  The Veteran had flexion to 150 degrees.  On examination, there was no objective evidence of pain on range-of-motion testing.  

In light of the evidence of record, the Board finds that the evidence does not support a higher rating than the currently assigned 10 percent disability rating for his right knee degenerative joint disease and meniscal degeneration or for his left knee meniscal degeneration without tear.  It appears from the available record that any weakness and painful motion does not limit his range of motion, and no such problem was suggested by the 2007 examiner.  As noted above, the Veteran has been rated based on his complaints of painful motion in accordance with 38 C.F.R. § 4.59.  Given the absence of symptoms such as swelling and fatigability, the Board finds that the Veteran's symptoms are adequately addressed by his 10 percent ratings.  

The Board also notes that the record does not suggest any variation in symptoms since July 31, 2006, the period under consideration in the Board decision.  Therefore, the Board finds that a staged rating is not warranted for this period.  See Fenderson, supra.  

In finding that evaluations greater than 10 percent are not warranted for the Veteran's right or left knee, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting a rating in excess of 10 percent for the Veteran's right or left knee disability for the period from July 31, 2006.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

The above determination is based upon consideration of applicable rating provisions.  The Board also finds that the Veteran's symptoms are described by the rating criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the "the available schedular evaluation[] for [his service-connected disability] are inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2011).  In this regard, the Board has considered the Veteran's assertion that his bilateral knee pain affects his occupation in that he finds it difficult to climb ladders, the Veteran has not asserted that he is unable to perform the duties of his employment; nor is there any indication that the Veteran has missed work on account of his knee symptoms.  Referral under § 3.321 is therefore not warranted.

II.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490. In this case, the Veteran's service connection claims were granted and disability ratings and effective dates were assigned.  As such, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112   (2007). 

Regarding the duty to assist, the Veteran was afforded a VA examination in July 2007.  The VA examiner conducted physical examination of the right and left knee and recorded the Veteran's subjective complaints regarding his knee symptomatology.  The examiner provided an opinion that led to the award of service connection for the Veteran's left knee disability and to the assignment of separate disability ratings for the Veteran's right and left knee.  The examination report contains sufficient evidence by which to evaluate the Veteran's bilateral knee disability in the context of the rating criteria.  Thus, the Board has properly assisted the Veteran by affording him an adequate VA examination for the period at issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Cox v. Nicholson, 20 Vet. App. 563 (2007).  Further, as noted above, the Veteran was scheduled for a VA examination in December 2010 in order to ascertain any changes since the 2007 examination, but failed to report for that examination and provided no explanation for why he did not attend the scheduled examination.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his STRs and VA treatment records.  The Veteran has not indicated that there are outstanding records for the time period in question that VA should have obtained.  Further, although the Veteran elected to have a hearing, he failed to report for that scheduled hearing.  


ORDER

Entitlement to an evaluation in excess of 10 percent for right knee degenerative joint disease and meniscal degeneration for the period from July 31, 2006, is denied.

Entitlement to an evaluation in excess of 10 percent for left knee meniscal degeneration without tear for the period from July 31, 2006, is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


